COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                April 16, 2015
                              No. 10-13-00105-CR
                            STANLEY WAYNE ROBERTSON
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                        From the 85[th] District Court
                             Brazos County, Texas
                        Trial Court No. 10-04337-CRF-85
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record as relevant to the issues raised in this proceeding and finds that no reversible error is presented.  Accordingly, the trial court's judgment signed on February 26, 2013 is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement. 
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          3040380-17145000		
							Deputy Clerk